The defendant was convicted of the offense of distilling alcoholic liquors, and he appeals. No brief was filed by appellant, but we have examined critically and carefully the entire record in the cause. A detailed discussion of the evidence, or a treatment seriatim of the several exceptions reserved at the trial, could serve no useful purpose. Suffice it to say that our examination of the record reveals that no prejudicial error infected any ruling of the trial court on the admission or rejection of testimony. The written charges refused, where stating correct propositions of law, were each fully covered, either by the oral charge of the court, or other written charges given at defendant's request. There was abundant evidence to support the finding of the jury. No error, prejudicial to any right of the defendant, appearing in the record, let the judgment be affirmed. Affirmed